          Case 1:17-cv-00563-JMF Document 234 Filed 11/25/20 Page 1 of 4


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
TERRE BEACH et al.,                                                    :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :
                  -v-                                                  :       17-CV-0563 (JMF)
                                                                       :
JPMORGAN CHASE BANK et al.,                                            :           ORDER
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

         The Court just received the attached letter from Robert J. Keefe regarding the settlement
in this case. Plaintiffs’ Counsel shall promptly contact Mr. Keefe in reference to the letter.

        SO ORDERED.

Dated: November 25, 2020
       New York, New York                                     _______________________________
                                                                     JESSE M. FURMAN
                                                                   United States District Judge
             Case 1:17-cv-00563-JMF Document 234 Filed 11/25/20 Page 2 of 4


,..                                     Robert J. Keefe
                                     310 Ingraham Lane            R CEIV ~D l:
                               New Hyde Park, NY 11040-4241                   c
                                    Phone: 516-352-7937
                                                             1020 Noy ... , AH •
                                                                              9
                              Email: robert_keefe@yahoo.com U CLER/f's          · 3/
                                                                     .s. COURT ofFrtcr
                                                               ,                    APPE4Ls
      November 2, 2020

      Clerk of the Court, Ruby J. Krajick
      Thurgood Marshall
      United States Courthouse
      40 Foley Square
      New York, NY 10007
                                               Reference: Civil Action No. 17-00563-JMF

      Dear Ms. Krajick,

      Some months ago, I received information from the United States District Court
      of the SDNY concerning the JPMorgan Chase 401(k) Fee Settlement. In July, I
      submitted the Former Participant Rollover Form to receive my payment through
      my qualified retirement account. I sent the rollover form by certified mail to the
      address of Analytics Consulting LLC, Chanhassen, MN.

      On October 23, 2020, I submitted an email to info@jpmorganerisafeesettlement.com.
      Asking for verification that my form was received. I then received an email as
      follows:
            Our records do not indicate that any documents have been received from you.
            The deadline to submit a rollover form was September 12, 2020. At this point,
            the default method of payment is a check. Distribution is expected to be mid to
            late November 2020.

      I then sent a scanned document of the certified mail receipt and the receipt of
      my document by Analytics on August 4, 2020.

      I then received an email as follows:
            Based on the tracking receipts you provided, your documents have not been
            ingested into our database yet.

      I then responded with the following:
             When will my documents be ingested into your database? (Without
             quoting "ingested")


                                                                                 - Continued
     Case 1:17-cv-00563-JMF Document 234 Filed 11/25/20 Page 3 of 4


To Clerk of the Court, Ruby J. Krajick, Page 2

I have not received any further response from Analytics concerning my last
question. I left a message on their answering machine (Phone number: 866-
930-3729) Apparently, they accept messages on their answering machine but do
not respond to the messages.

I would like to hear from Analytics that my Former Participant Rollover Form has
been processed. I can provide the scanned receipts and emails to and from
info@jpmorganerisafeesettlement.com .

An Additional Note
When I tried to go to the fee settlement website
www.jpmorganerisafeesettlement.com I received the following warning from my
internet service provider:
      Whoa, we flagged this site as malicious.
      Sure you want to go there? This site could steal your sensitive info and hijack
      your device with malware.

I did not continue to the site.

Sincerely,




Robert J. Keefe
                      Case 1:17-cv-00563-JMF Document 234 Filed 11/25/20 Page 4 of 4




Robert J Keef~
310 Ingraham Lane                                                                                                                            ~                   ---:...---.....,
                                                                                                                                                                         - .. ___


                                   Il l l i1--II I---I lllfillr~:t'~~ 'li11111i~··:111:!i~;·
                                                                  I                                                                          ··-· ....__                                  ,
New Hyde Park, NY 11040-4241



                                  7020 1810 DODO 9659
                                                      3638                                                 1000



  fo)rn'.©~UW!rn~                                                                         /                                          10007                              A2304M110153-23




  lm ~ 1, 2020 IlW                        Clerk ofthe Co
                                          Th                                        T!"-       l]""
                                                                                      ::"'1 'ffl(;
                                                                                             i1 i _M
                                                                                                                                                                  .L,
                                             urgood      urt, Rub                    ..::11 l V..It                              .
      CLE i{K ·s OFFICE                   ~nited Sta~:rshall      Y J. Krajic'ir,::t          7' .      J"                    40LD
          S.D.N.Y.                         0 Foley S Courtho                 O                     ,J                           w.T      •       .,.        ,,·
                                                                                                                                                             I

                                          New y     quare       use                                                                          '               ,.
                                                       ork, NY 10007


                                    i CiC:i:;--::.- i ::::c;2:::;::::;
                                                                                  I                                              I                     i,
                                                                         / 11 /ii 1 J,,Ii II i 1/i11 I j, Ji ,ij Ii Ij /1 JI j j 11 / 11 J/ JJI J;,, 'I' J,, ,IJ
